DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a liquid ejecting apparatus comprising: 
a head that discharges liquid; 
a liquid container that supplies the liquid to the head; and 
a control unit that controls operation of the liquid ejecting apparatus, wherein 
the liquid container has 
a storage portion configured to store the liquid, 
an inlet port for injecting the liquid of a refilling container different from the liquid container from the refilling container to the storage portion, and 

the control unit has 
a remaining amount detection unit that detects a remaining amount of the liquid stored in the storage portion, 
a determination unit that determines whether the remaining amount of the liquid in the storage portion is in a first state where the remaining amount is smaller than or equal to a first threshold value or in a second state where the remaining amount is smaller than or equal to a second threshold value smaller than the first threshold value by using a detection result of the remaining amount detection unit, and 
a notification unit that notifies outside whether the remaining amount is in the first state or in the second state according to a determination result of the determination unit, and 
the upper limit mark is arranged so that 
in a first case where an entire amount of the liquid stored in the refilling container is injected into the storage portion when the notification unit notifies of the first state, a liquid level of the liquid in the storage portion is located between the inlet port and the upper limit mark, and 
in a second case where the entire amount of the liquid stored in the refilling container is injected into the storage portion when the notification unit notifies of the second state, the liquid level overlaps with the upper limit mark.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
Regarding claims 2-14,
These claims are considered to be allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US 2002/0140749) discloses visually or electro-optically detectable ink level indicators [50] that are provided for each of the compartments of the ink tanks [51, 53], [paragraphs 0033 and 0047.]
Kanaya et al. (US Patent 6,223,131) discloses an ink cartridge comprising: an ink tank housing, the ink inside being visible from an outside; and indications, marked along a depth direction of the tank housing, for displaying the number and size of record sheets which can be subjected to printing, corresponding to a quantity of remaining ink [Abstract.]
Ishida et al. (US 2016/0279962) discloses determining the residual state of the ink in an ink tank [11], wherein the determination information [53] includes a predetermined value A which serves as a first predetermined value for determining the ink low, and a predetermined value B which serves as a second predetermined value for determining the ink end [paragraph 0132.] 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853